Citation Nr: 0800322	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-06 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a ruptured cruciate ligament and torn medial 
meniscus of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1992 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Following a change of address, the 
veteran's file was transferred to the RO in Milwaukee, 
Wisconsin.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by subjective complaints of pain and motion from 0 
to 130 degrees; instability, subluxation, and degenerative 
joint disease are not demonstrated.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a ruptured cruciate ligament and torn medial 
meniscus of the left knee are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.14, 4.40, 4.45, 4.59, 
4.71, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from the 
veteran's disagreement with the initial rating assigned his 
service-connected residuals of a ruptured cruciate ligament 
and torn medial meniscus of the left knee.  The Board notes 
that the veteran's claim for service connection for a left 
knee disability which gave rise to the instant appeal was 
received in September 2003.  

In October 2003, prior to its adjudication of this claim, the 
RO provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
October 2003 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

The Board notes that the VCAA letter in this case did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date should the claim for 
service connection be granted.  In a December 2004 rating 
decision, the RO granted service connection for residuals of 
a ruptured cruciate ligament and torn medial meniscus of the 
left knee, and the issue on appeal concerns the claim of 
entitlement to a higher evaluation for this now service-
connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for residuals of 
a ruptured cruciate ligament and torn medial meniscus of the 
left knee in a December 2004 rating decision and assigned an 
initial 10 percent disability rating effective September 30, 
2003 (date of claim).  Therefore, the VCAA letter served its 
purposes in that it provided section 5103(a) notice of the 
claimant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's December 2004 notice of disagreement (NOD), 
the claimant took issue with the initial 10 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
March 2005 SOC which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

Further, because the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for a higher disability rating.  38 C.F.R. 
§ 3.159(c)(4).  There is no objective evidence indicating 
that there has been a material change in the veteran's 
condition since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination report is thorough, the 
examination in this case is adequate upon which to base a 
decision, and the records satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  




Evidence and Background

The veteran filed a claim to reopen a previously-denied claim 
for service connection, for residuals of a ruptured cruciate 
ligament and torn medial meniscus of the left knee in 
September 2003.  

A June 2003 report from the veteran's private physician, 
J.E.P., M.D., noted complaints of pain, swelling, and loss of 
range of motion in his left knee.  Twenty to thirty cubic 
centimeters (cc) of effusion was observed.  A grade of 1/2 to 1 
laxity on the Lachman's test was noted, in comparison to the 
right knee.  The veteran had a negative medial and lateral 
McMurray and Slocum tests.  A slight play in both knees was 
reported.  A wasting of quadriceps of 1 1/2 cm on the left was 
also noted.  X-rays revealed good maintenance of the medial 
and lateral joint line and no apparent loss of patellofemoral 
or tibial femoral integrity.  The physician noted that the 
veteran's knee was scoped in 1990, followed by a complete 
restoration of a normal knee.  Following the June 2003 
examination, the physician diagnosed the veteran with a 
suspected torn medial meniscus, left knee, postoperative 
anterior cruciate ligament repair.  The physician did not 
know what caused the veteran's knee to lock, but he advised 
the veteran to pursue a claim for service connection with VA.

In a June 2004 letter, Dr. P. stated that he had been seeing 
the veteran since January 1990 following a December 1989 
skiing incident that resulted in injury to the left knee.  He 
stated that in February 1990, he performed a diagnostic 
arthroscopy and found a torn ligament of Wrisberg in the left 
knee in the lateral compartment and that the veteran 
recovered uneventfully from the surgery to the extent that he 
was asymptomatic prior to entering service.  He noted that 
the veteran twisted his left knee in October 1993 and that 
the bucket handle tear of the medial meniscus and complete 
tear of the anterior cruciate ligament (ACL) found on 
arthroscopy in October 1994 were not present in February 
1990.  Service medical records indicate that the veteran 
underwent a left ACL reconstruction and left partial medial 
meniscectomy in service in October 1994.

Although his claim was denied in a March 2004 rating 
decision, a rating decision of December 2004 granted service 
connection and assigned a 10 percent disability rating.  In 
his December 2004 notice of disagreement, the veteran 
contended that a higher percentage was warranted under 
Diagnostic Code (DC) 5256.  However, a March 2005 statement 
of the case continued the 10 percent rating.  

In August 2005, the veteran was afforded a VA examination.  
The examiner noted a review of the veteran's claims file.  At 
that time, the veteran complained of daily pain, swelling, 
and decreased range of motion.  The veteran was employed and 
his left knee had not affected his usual occupation.  The 
knee did affect his daily activities from the standpoint of 
impinging on his quality of life and limiting his ability to 
enjoy recreational activities.  The veteran did not use 
crutches or braces.  On examination, the veteran's gait was 
normal, and no effusion was evident.  X-rays revealed changes 
of an ACL repair, without any evidence of hardware failure.  
Degenerative joint disease was not present.

The veteran's extension was to 0 degrees, and his flexion was 
to 130 degrees.  Medial and lateral collateral ligaments, 
evaluated in neutral and 30 degrees of flexion, revealed no 
motion.  ACL and posterior cruciate ligament (PCL) revealed 
less than 5 mm of motion.  Medial and lateral menisci 
evaluated via McMurray's test did not show any particularly 
abnormality.

The examiner diagnosed the veteran with status post ACL 
repair with fixation screws and a range of motion from 0 to 
130 degrees.  The veteran's subjective complaints of pain 
were noted.  Additional limitation during flare-ups was 
noted, though a flare-up did not occur at the time of the 
examination.  There was no instability of the left knee, and 
the joint was not painful on motion.


Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the 
veteran has disagreed with the initial rating assigned 
following the grant of service connection for his left knee 
disability, the Board has characterized the issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).

The veteran's left knee disability is rated by analogy to the 
provisions of DC 5257.  In that regard, where there is 
recurrent subluxation, lateral instability, or other 
impairment of a knee, a 10 percent evaluation may be assigned 
where the disability is slight, a 20 percent evaluation will 
be assigned for moderate disability, and 30 percent is 
assigned for severe disability.  38 C.F.R. 38 C.F.R. § 
4.71(a), DC 5257.  

The Board notes further that under 38 C.F.R. § 4.71(a) DC 
5003, if degenerative arthritis is established by X-ray, 
compensation may be awarded under three circumstances: (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3) when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is X-ray evidence of arthritis 
of 2 or more major joints or minor joint groups.  However, 
Note 2 to DC 5003 provides that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating bursitis.

In VAOPGCPREC 9-98, it was held that for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
the limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  In other words, a compensable degree of limited 
motion under DCs 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under DC 5257, if there is X-ray evidence of 
arthritis and also painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 23-97.  

In VAOPGCPREC 9-2004 (September 17, 2004), it was held that, 
despite motion being in one plane, the two motions, flexion 
(a retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping, such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71(a), DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71(a), DC 5261),  without 
violation of the rule against pyramiding, at 38 C.F.R. § 
4.14, regardless of whether the limited motions are from the 
same or different causes. 

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.  A separate rating for limitation of extension and for 
limitation of flexion may be assigned. VAOPGCPREC 9-2004.

Diagnostic Code 5260 provides for a 0 percent rating where 
there is limitation of flexion of the leg to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71(a), DC 5260.

Under Diagnostic Code 5261, limitation of extension of a leg 
warrants a 0 percent or noncompensable evaluation if 
extension is limited to 5 degrees; a 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent 
evaluation requires extension limited to 15 degrees; a 30 
percent evaluation requires extension limited to 20 degrees; 
a 40 percent evaluation requires extension limited to 30 
degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 
5261.

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints, and crepitation on flexion identifies 
diseased points of contact and, together with DC 5003, deems 
painful motion from X-ray-documented arthritis to be limited 
motion, even without actually limited motion, and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Under 38 
C.F.R. §§ 4.40 and 4.45, functional loss of joints, arthritic 
or otherwise, may be due either to pain on use or limitation 
of motion, and in either event warrants at least the minimum 
rating.  The Board notes that functional loss must be 
supported by adequate pathology and evidenced by visible 
behavior on motion, because ratings based on limited motion 
do not ipso facto include or subsume the other rating factors 
in §§ 4.40 and 4.45, e.g., pain, functional loss, 
fatigability, and weakness.

An evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996), it was held 
that a rating for subluxation of a knee under 38 C.F.R. § 
4.71(a), DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."

38 C.F.R. § 4.71(a), DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosis in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees, 40 percent when ankylosis in flexion between 10 
degrees and 20 degrees, 50 percent between 20 degrees and 45 
degrees, and 60 percent if extremely unfavorable at an angle 
of 45 degrees or more.

Under 38 C.F.R. § 4.71(a), DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, is assigned where there is evidence of a 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  Removal of the 
semilunar cartilage, if symptomatic, will be rated 10 percent 
disabling.  38 C.F.R. § 4.71a, DC 5259.

In this case, the veteran has been assigned a 10 percent 
rating under DC 5257 which is indicative of slight lateral 
instability or subluxation.  However, neither recurrent 
subluxation nor lateral instability was noted on the VA 
examination, much less to a moderate extent to warrant a 
higher rating.  The December 2004 rating decision suggested 
that the impairment was slight functional loss due to pain.  
Because the veteran's disability was not specifically 
enumerated in the rating schedule, the veteran was rated by 
analogy.  See 38 C.F.R. § 4.20.  

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology. Any change in 
diagnostic code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran did not demonstrate lateral instability or 
subluxation of the left knee.  Thus, a rating under DC 5257 
is not appropriate.  However, the veteran does complain of 
painful motion of the left knee and there is objective 
evidence of slight limitation of flexion of the knee.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
Painful motion warrants a 10 percent rating.  See also 38 
C.F.R. §§ 4.40, 4.45, and DeLuca.  Therefore, the veteran is 
more appropriately rated based on painful and/or limited 
motion.  See 38 C.F.R. § 4.71a, DC 5260.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  The competent evidence shows that the veteran has 
limitation of motion on flexion.  As noted, a 10 percent 
rating may be assigned for painful and/or limited motion.  
However, in order for a higher rating to be warranted based 
on limitation of flexion, flexion in the veteran's left knee 
must be limited to 30 degrees in order to obtain a 20 percent 
disability rating under DC 5260.  In this case, flexion for 
the left knee was 130 degrees in August 2005.  The veteran's 
flexion was not limited to 30 degrees on examination.  Even 
considering DeLuca directives, the veteran did not 
demonstrate the functional equivalent of limitation of motion 
to 30 degrees.  In this regard, the Board has considered 
38 C.F.R. §§ 4.40 and 4.45, addressing the impact of 
functional loss, weakened movement, excess fatigability, 
incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  
The record does not reflect additional functional loss due to 
these factors that would warrant a higher rating.  During his 
most recent VA examination, the veteran reported subjective 
complaints of pain; however, painful motion was not 
demonstrated.  While the examiner noted additional limitation 
during flare ups, the record does not reflect that such 
impairment is consistent with the criteria necessary for 
rating higher than that assigned.  As noted, a higher 
evaluation for limitation of flexion would require evidence 
of additional functional limitation equivalent to flexion 
limited to 30 degrees or extension to 15 degrees.  During the 
appeal period, the veteran has had extension within normal 
limits, and only slightly decreased flexion.  Thus, the Board 
finds that the currently assigned 10 percent evaluation 
adequately contemplates any additional impairment during 
flare ups.  Accordingly, the Board concludes that a higher 
rating with consideration of the factors set forth in DeLuca 
is not warranted.

The veteran's left knee extension was 0 degrees in August 
2005.  Although a separate rating may be assigned based on 
impairment of extension under DC 5261, the veteran does not 
have any such impairment and painful motion was not shown on 
examination.  Thus, a separate compensable rating based on 
impairment of extension was not demonstrated.  

Although the veteran claimed that his disability should be 
rated under DC 5256, ankylosis was not noted during the VA 
examination.  Therefore, DC 5256 is inapplicable as well.  
Further, the objective evidence during the relevant appeal 
period does not disclose a dislocated semilunar cartilage 
with frequent episodes of locking, pain and effusion, nor 
does the evidence show symptomatology related to the removal 
of semilunar cartilage that is not contemplated by the 
current rating based on painful and limited motion.  See 
38 C.F.R. § 4.71a, DC 5258, DC 5259.  The Board notes 
further, the provisions of the rating code that contemplate 
arthritis are inapplicable in the instant case as the record 
does not indicate that arthritis of the left knee is present.  
See 38 C.F.R. § 4.71a, DC 5003, 5010.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the veteran's service-
connected left knee disability.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a ruptured cruciate ligament and torn medial 
meniscus of the left knee is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


